COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Overton


DOUGLAS L. MILLER AND
 DEBORA A. MILLER
                                            MEMORANDUM OPINION *
v.   Record No. 0365-03-2                       PER CURIAM
                                               JULY 22, 2003
STATE BUILDING CODE TECHNICAL
 REVIEW BOARD AND KING GEORGE COUNTY


            FROM THE CIRCUIT COURT OF KING GEORGE COUNTY
                  Horace A. Revercomb, III, Judge

           (Douglas L. Miller; Debora A. Miller, pro se,
           on briefs).

           (Jerry W. Kilgore, Attorney General;
           Richard B. Zorn, Senior Assistant Attorney
           General; Deborah Love Feild, Assistant
           Attorney General; Matthew J. Britton,
           Commonwealth's Attorney, on brief), for
           appellees.


     Douglas and Debora Miller contend the trial judge erred in

finding their appeal moot and upholding the decision of the State

Building Code Technical Review Board.    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                  I.

     In April 2000, the Millers obtained building and zoning

permits to construct a two-family dwelling on the property

designated on Tax Map 22, Parcel 103, and located at 5022/5024

Igo Road in King George County.    Those applications contained a

sketch detailing the placement of a new well, which was required

to support the dwelling.   To build the well, the Millers had

obtained from the Department of Health the necessary permit,

which indicated the well's location and mandated a "Health Dept

Operation Permit & Well Inspection Report . . . prior to

occupancy."

     In early 2001, the Millers requested final inspections

necessary to obtain a certificate of occupancy.   On February 28,

2001, the Millers received a letter from the county's Zoning

Administrator notifying them that they had violated the county's

zoning ordinance.   The notice advised the Millers that by

"connecting the dwelling currently under construction . . . to

the [pre-existing] well that currently serves [other] dwellings"

they had "brought the total number of potable water connections

served by this well up to three," in violation of the zoning

ordinance.    The notice further advised that, "[i]n order that

the dwelling . . . may continue to be constructed and may be

occupied in the future," the Millers were required to comply

with the local zoning ordinance or obtain a special exception.

The notice informed the Millers "this decision shall be final
                              - 2 -
and unappealable if not appealed within the thirty days" to the

Board of Zoning Appeals.

     By letter dated March 12, 2001, the Millers sent a letter

to the county's Board of Building Code of Appeals objecting to

the denial of temporary and final occupancy certificates.    After

perfecting the appeal, the Millers wrote to the Zoning

Administrator to express their disagreement with his opinion

that their remedy was to appeal to the Zoning Board of Appeals.

     On April 3, 2001, the county's Building Official notified

the Millers that the Zoning Administrator had voided the

Millers' zoning permit for the dwelling.   The letter also

explained that "[t]he original approval of [the Millers'

building] permit was based on the issuance of a zoning permit

and installation of a well as stated on [thei]r signed

application."   The letter notified the Millers that their

building permit had been revoked pursuant to the Uniform

Statewide Building Code "until such time as [the Millers] can

obtain a zoning permit."

     The Board of Building Code of Appeals held a public hearing

to consider the Millers' appeal.   By resolution dated April 19,

2001, the Board of Building Code of Appeals "found that the

appeal was based on a zoning administrator's decision" and that

the Board "does not have jurisdiction or authority over a zoning

administrator's decision and no adverse decision made by the


                               - 3 -
Building Official had been properly appealed."    It, therefore,

dismissed the Millers' appeal.

     The Millers then appealed to the State Building Code

Technical Review Board, which conducted a hearing on the

Millers' appeal.   The Millers advised the Technical Review Board

that the "appeal was based on the Certificate of Inspection not

the letter from [the Zoning Administrator]."   The Technical

Review Board found that "the revocation of [the Millers'

building] permit . . . render[ed] the appeal of the refusal to

issue the [certificate of occupancy] moot because no dispute of

whether to issue a [certificate of occupancy] can be considered

if there is no valid [building permit]."   The Technical Review

Board also found that the Millers "failed to raise the

revocation of the [building] permit as an issue for the . . .

Board [of Building Code of Appeals] to consider" and had failed

to timely file an appeal from the revocation decision.     Thus,

the Technical Review Board ruled that "the appeal of the

revocation of the [building] permit is not properly before the

Review Board" and ordered the Millers' "appeal of the code

official's refusal to issue a [certificate of occupancy] to be

. . . dismissed as moot."

     The Millers appealed to the circuit court.    After

considering "the arguments by the parties, the pleadings and the

record of the . . . Technical Review Board," the trial judge

dismissed the appeal.
                                 - 4 -
                               II.

     Code § 15.2-2311 provides, in pertinent part, that "[a]n

appeal to the board [of zoning appeals] may be taken by any

person aggrieved . . . by any decision of the zoning

administrator or from any order, requirement, decision or

determination made by any other administrative officer in the

administration or enforcement of this article."   In addition,

the statute further provides as follows:

          [A]ny written notice of a zoning violation
          or a written order of the zoning
          administrator dated on or after July 1,
          1993, shall include a statement informing
          the recipient that he may have a right to
          appeal the notice of a zoning violation or a
          written order within thirty days in
          accordance with this section, and that the
          decision shall be final and unappealable if
          not appealed within thirty days.

Code § 15.2-2311.

     The record establishes that the Millers neither appealed

the Zoning Administrator's decision, which determined that the

Millers were in violation of the zoning ordinance, nor sought a

special exemption from the zoning requirements.   As the Supreme

Court held in Gwinn v. Alward, 235 Va. 616, 621, 369 S.E.2d 410,

412 (1988), "the decision by the zoning administrator that [the

land owner] was operating . . . on the property in violation of

the zoning ordinance was a thing decided and was not subject to

attack by [the land owner] . . . because [the land owner] never

appealed the various decisions in which he was declared in

                              - 5 -
violation of the zoning ordinance."     See also Guinn v. Collier,

247 Va. 479, 484, 443 S.E.2d 161, 163-64 (1994).

     As a result of the zoning violation, which is not now

subject to judicial review, see id., the building permit was

revoked.   As manifested by the following provision, a building

permit is a necessary basis for the issuance of an occupancy

permit.    "A certificate of occupancy, indicating completion of

the work for which a permit was issued in accordance with this

code and any pertinent laws and ordinances shall be obtained

prior to any occupancy of a structure . . . ."     13 VAC 5-61-95

(emphasis added).

     By focusing solely on appealing the denial of the

certificate of occupancy, the Millers failed to appeal the

revocation of their building permit, or to appeal the Zoning

Aadministrator's ruling, or to seek a special exemption from the

zoning requirements.   Absent a valid building permit, however,

the Millers could not complete the dwelling and, consequently,

could not obtain a certificate of occupancy.

            "'The duty of this court as of every other
            judicial tribunal, is to decide actual
            controversies by a judgment which can be
            carried into effect, and not to give
            opinions upon moot questions or abstract
            propositions . . . .'" Dismissal is the
            proper remedy if "an event occurs which
            renders it impossible for [a] court, if it
            should decide the case in favor of the
            plaintiff, to grant him any effectual relief
            whatever . . . ."


                                - 6 -
Jackson v. Marshall, 19 Va. App. 628, 635, 454 S.E.2d 23, 27

(1995) (citations omitted).   "'[C]ourts are not constituted

. . . to render advisory opinions, to decide moot questions or

to answer inquiries which are merely speculative.'"

Commonwealth v. Harley, 256 Va. 216, 219-20, 504 S.E.2d 852, 854

(1998) (quoting City of Fairfax v. Shanklin, 205 Va. 227,

229-30, 135 S.E.2d 773, 775-76 (1964)).

     The trial judge did not err in finding the issue moot.

Accordingly, we summarily affirm the decision.   See Rule 5A:27.

                                                          Affirmed.




                               - 7 -